


110 HR 3204 IH: TAC

U.S. House of Representatives
2007-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3204
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2007
			Mr. Van Hollen (for
			 himself and Mr. Waxman) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To reform the Trade Advisory Committee system to ensure
		  that a broad range of views are represented and accommodated in developing
		  United States trade policy.
	
	
		1.Short titleThis Act may be cited as the
			 Trade Advisory Committee Reform
			 Act or the TAC
			 Act .
		2.Congressional
			 advisers for trade policy and negotiations
			(a)SelectionSection 161 of the Trade Act of
			 1974 (19 U.S.C. 2211) is amended in subsection (a)—
				(1)in paragraph (1)
			 by striking the first sentence and inserting the following: The
			 following members of Congress shall be selected and designated as congressional
			 advisers on trade policy and negotiations: From the Committee on Ways and Means
			 of the House of Representatives, the chairman and ranking minority member of
			 the full committee, and the chairman and ranking minority member of the
			 Subcommittee on Trade; from the Committee on Finance of the Senate, the
			 chairman and ranking minority member of the full committee, and the chairman
			 and ranking minority member of the Subcommittee on Trade.; and
				(2)in paragraph (2)
			 by adding at the end the following:
					
						(D)Of the total number
				of members from a House of Congress selected as congressional advisers under
				this paragraph, not more than half may be of the same political
				party.
						.
				(b)Expansion of
			 roleSuch section is further amended by adding at the end the
			 following:
				
					(d)Recommendations
				by congressional advisers on trade agreement effectsEach
				congressional adviser under subsection (a) shall, on an annual basis and at any
				other time the congressional adviser considers appropriate, transmit written
				recommendations to the covered executive branch officials on trade agreement
				effects. Each official to which recommendations are transmitted shall give due
				regard to the recommendations.
					(e)Appointments to
				trade advisory committees
						(1)NumberEvery
				trade advisory committee, whether established before, on, or after the date of
				the enactment of this subsection, shall have a number of members the total of
				which is evenly divisible by three.
						(2)AppointmentFor
				purposes of appointing the members of a trade advisory committee, the
				congressional advisers under subsection (a) shall be grouped by party
				affiliation. The group with the greatest number of advisers shall appoint
				one-third of the members; the group with the next-greatest number of advisers
				shall appoint one-third of the members; and the President (or the President’s
				designee) shall appoint the remaining members.
						(3)ConsultationThe
				congressional advisers are encouraged to consult with other committees of
				Congress, including but not limited to committees with jurisdiction over
				health, environmental, labor, and consumer issues, in making such
				appointments.
						(4)Interests
				representedThe officials responsible for appointing the members
				of a trade advisory committee shall ensure that each trade advisory committee
				includes—
							(A)at least 1 member
				from labor organizations;
							(B)at least 1 member
				from consumer interest organizations; and
							(C)at least 1 member
				from public health organizations.
							(5)TermsEach
				member of a trade advisory committee shall serve a term of 2 years.
						(6)Other provisions
				supersededThis subsection supersedes any other provision of law
				to the extent that provision is inconsistent with this subsection, whether
				enacted before, on, or after the date of the enactment of this
				subsection.
						(f)Reports to
				Congress by trade advisory committeesBefore the President
				submits trade agreement legislation to Congress, each trade advisory committee
				that has advised with respect to that legislation shall submit to the
				congressional advisers under subsection (a) a report on the legislation. The
				report shall include an examination of the trade agreement effects of the
				legislation.
					(g)Reports to
				Congress by executive branch officialsEach covered executive
				branch official shall, on an annual basis, submit to Congress a report on the
				trade advisory process. The report shall identify the concerns raised by
				members of trade advisory committees on the effectiveness of the process and
				explain the steps taken by that official to address those concerns.
					(h)DefinitionsIn
				this section:
						(1)Covered
				executive branch officialThe term covered executive branch
				official applies to the following:
							(A)The United States
				Trade Representative.
							(B)The Secretary of
				Labor.
							(C)The Secretary of
				Agriculture.
							(D)The Secretary of
				Commerce.
							(E)The Administrator
				of the Environmental Protection Agency.
							(2)Trade advisory
				committeeThe term trade advisory committee includes
				any advisory committee with respect to United States trade policy, and
				specifically includes any committee established under section 135.
						(3)Trade agreement
				effectsThe term trade agreement effects—
							(A)means the effects
				on the United States and its trading partners of international trade
				agreements; and
							(B)includes effects in
				areas including but not limited to public health, the environment, worker
				rights, and consumer
				rights.
							.
			3.Public Health
			 Advisory Committee on TradeSection 135(c)(1) of the Trade Act
			 of 1974 (19 U.S.C. 2155(c)(1)) is amended by adding at the end the
			 following: The President shall establish, among the committees
			 established under this paragraph, a Public Health Advisory Committee on
			 Trade..
		
